ORDER
PER CURIAM:
Appellant Eric Schaefer pled guilty to one count of domestic assault in the first degree in the Circuit Court of Jackson County, and was sentenced to a seven-year term of imprisonment. Schaefer filed a motion for post-conviction relief under Supreme Court Rule 24.035. The circuit court denied Schaefer’s motion following an evidentiary hearing. Schaefer appeals, arguing that his plea counsel was ineffective because counsel falsely assured him that he would not be sentenced to more than the time he had already served, approximately three years. We affirm. Because a published opinion would have no precedential' value, an unpublished memorandum setting forth the reasons for this order has been provided to the parties. Rule 84.16(b).